June 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  SIEMENS ENERGY, INC. F/K/A SIEMENS POWER GENERATION, INC.,
                            Appellant

NO. 14-13-00863-CV                      V.

   NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURG,
PENNSYLVANIA, FACTORY MUTUAL INSURANCE COMPANY, ZURICH
 AMERICAN INSURANCE COMPANY ASSOCIATED ELECTRIC & GAS
   INSURANCE SERVICES, LIMITED ARCH INSURANCE COMPANY
  (EUROPE) LTD., AND CERTAIN UNDERWRITERS AT LLOYD’S OF
                      LONDON, Appellees
               ________________________________

       This cause, an appeal from the trial court’s order denying appellant Siemens
Energy, Inc. f/k/a Siemens Power Generation, Inc.’s motion to dismiss in favor of
appellees National Union Fire Insurance Company of Pittsburg, Pennsylvania,
Factory Mutual Insurance Company, Zurich American Insurance Company
Associated Electric & Gas Insurance Services, Limited Arch Insurance Company
(Europe) LTD., and Certain Underwriters at Lloyd’s of London, signed September
12, 2013, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the court’s order below AFFIRMED.

        We order appellant Siemens Energy, Inc. f/k/a Siemens Power Generation,
Inc., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.